PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
The original lease provided for an extension for the additional perior of five years upon the giving of written notice to that effect at least ninety days before the expiration of the leases- This notice was not given. It is claimed that there w-as a verbal waiver of the written notice and in support of this conteention the plaintiff’s testimony is corroborated by two other witnesses, Who claimed to have overheard the verbal agreement to waive the written notice. The defendant denies the waiver. The Court of Appeals held:
1. That in view of the form'ailiy provided for in the leases, it would seem that to show a waiver thereof there should be clear and convincing evidence. A mere preponderance of the evidence would not be sufficient.
2. The evidence in favor of the plaintiff is not sufficient to justify relief or to sustain the right to an order compelling the defendant to execute new leases or to enjoin him from interfering with his legal right to obtain «possession. Petition dismissed and decree entered for the defendant.